JONES, Judge,
concurring.
While I concur in the results reached by my distinguished colleagues, I do not believe that the hearsay statements contained in a presentence report, standing alone, are sufficient to support a finding that the defendant committed an especially aggravated offense beyond a reasonable doubt. See T.C.A. § 40-35-107(7). Whether a defendant is on probation when he commits an offense is a question of fact.
While a court may suspend a sentence and place the defendant on probation for a specified period of time, the court retains jurisdiction during the probationary period. It is elementary that the court may alter, modify or terminate the terms of probation at any time. This is true in both state and federal courts. Thus, the assistant district attorney general should have presented evidence to establish that the defendant com*148mitted an especially aggravated offense in the absence of a stipulation or an evidentia-ry admission of this fact by the defendant.
In the case sub judice defense counsel conceded the defendant was on probation when he committed the offense in question. In fact an effort was made by defense counsel to subpoena the federal probation officer assigned to supervise the defendant, but the probation officer refused to honor the subpoena. In addition, the defendant testified that the federal authorities were willing to transfer the supervision of his probation to their counterparts in Florida. Later, defense counsel conceded that the defendant’s sentence must be set within Range II.
The trial court provided the defendant with every opportunity to correct the information contained in the report, defense counsel called to the attention of the trial court certain errors which were contained in the report, but no mention was made of the fact the defendant was on probation.
I am of the opinion the statements of defense counsel coupled with the defendant’s admission are sufficient to support a finding that the defendant committed an especially aggravated offense in the case sub judice.